DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended has the limitations “a measured differential pressure” in line 16, “the measured differential pressure across the filter” in line 19, “a measured static pressure measurement of the filter” in lines 19 – 20, “the measured static pressure measurement for the filter” in line 21, “the measured static pressure measurement across the filter” in line 25, “the measured static pressure across the filter” in line 26, and “a measured static pressure measurement across the filter” in line 27. It is unclear whether these different terms all refer to “a measured differential pressure” in line 16, or some other measurements, or what those measurements could be if they are different from each other. For the purpose of examination, the measurements are construed as referring to the measured differential pressure in line 16. 
In claim 1, it cannot be understood how the phrase “wherein the measured static pressure across the filter increases at a rate equal to a square of the blower speed increase” in lines 25 – 27 limits the claim. The phrase is not worded as a functional limitation of the structure of this apparatus claim, and is not worded as a step performed by the microprocessor. Inversely, in claim 1 the microprocessor increases blower speed as a result of an increase in measured static pressure differential and not the other way around. For the purpose of examination, the phrase is construed as a restatement of the fan law to provide a part of the background of the claim, and is therefore not patent limiting. If appropriate, the phrase could be amended to state that the microprocessor increases the blower speed in relation to a square root of the increase of measured static pressure across the filter.
In claim 1, the last phrase “an alarm is triggered and the filter is then replaced with a clean filter” is indefinite because neither the ventilation system nor the 
Claims 2 – 6 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 204003656 U English machine translation) (hereinafter “Liu”) in view of Lachapelle et al (US 9,702,577 B1) (hereinafter “Lachapelle”) further in view of Sunter (US 4,491,458) (hereinafter “Sunter”). Liu and Lachapelle are in the Applicant’s field of endeavor, a ventilation system. Sunter is reasonably pertinent to a problem faced by the inventor by teaching details of measuring a pressure differential across a filter. These .
As far as claim 1 can be understood given the 112b rejection above, regarding claim 1, Liu discloses a ventilation system (Figs. 1 – 3), comprising an input side of the ventilation system (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) with a blower (5) positioned at the input side of the ventilation system; an output side of the ventilation system (annotated Fig. 1); a filter (16) positioned after the blower between the input side of the ventilation system and the output side of the ventilation system; a control system (speed control box 15) linked to the blower for controlling the output of the blower (page 5 line 28), the control system also including a static pressure adjustment system (assembly in the figures including differential pressure monitoring tube 8, differential pressure alarm 7 and indicator light 17). Liu does not explicitly disclose the static pressure adjustment system including: an input static pressure sensor located adjacent the filter on the input side of the ventilation system and an output static pressure sensor located adjacent the filter on the output side of the ventilation system; a microprocessor linked to the input static pressure sensor and the output static pressure sensor, the microprocessor receiving signals indicating the static pressure on the input side of the ventilation system and the static pressure on the output side of the ventilation system, and based upon the static pressure on the input side of the ventilation system and static pressure on the output side of the ventilation system, the static pressure adjustment system determines a measured differential pressure and the pressure adjustment system continuously sends a signal to increase the output of the blower as the measured pressure differential 

    PNG
    media_image1.png
    535
    920
    media_image1.png
    Greyscale

Lachapelle teaches the static pressure adjustment system (including air handler management device 102, motor speed controller 114, pressure sensing system 116, and associated sensors, electronics, and structures) including: an input static pressure sensor (118A) located adjacent the filter (108) on the input side of the ventilation system (Fig. 1)and an output static pressure sensor (118B) located adjacent the filter on the output side of the ventilation system (Fig. 1); a microprocessor linked to the input static pressure sensor and the output static pressure sensor (206, which is a part of 102 in Fig. 2), the microprocessor receiving signals indicating the static pressure on the input side of the ventilation system and the static pressure on the output side of the ventilation system (col. 5 lines 47 – 53), and based upon the static pressure on the input side of the ventilation system and static pressure on the output side of the ventilation system, the static pressure adjustment system determines a measured differential pressure (508, 510, Fig. 5) and the pressure adjustment system sends a signal to increase the output of the blower as the measured pressure differential increases (instruct the fan to operate in accordance with the updated operating speed, 518, 520, 522), whereas as the measured differential pressure across the filter increases above a clean measured differential pressure for a clean filter (via baseline determination module 214, Fig. 2, col. 7 lines 45 – 49 and 57 – 64), a measured static pressure measurement of the filter is then established and updated (58, and dynamically updating the blower operating speed, col. 2 lines 23 – 30) and the measured static pressure measurement for the filter is correlated with a requirement for an increased air flow from the blower to ensure continued proper air flow through the ventilation system (generate filter loading data structure 308, Fig. 3, resulting in the pressure versus continuously sends a signal; and a measured static pressure measurement of the filter is continuously updated.
Sunter teaches the pressure adjustment system continuously sends a signal (col. 4 lines 27 – 35); and a measured static pressure measurement of the filter is continuously updated (col. 4 lines 18 – 26). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liu as modified by Lachapelle in order to instantaneously respond to 
Regarding claim 2, Liu as modified by Lachapelle and Sunter as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the control system includes a graphical user interface. Liu as modified by Sunter does not explicitly contain this additional limitation.
Lachapelle teaches the control system includes a graphical user interface (208, col. 6 lines 48 – 50). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liu to have a graphical user interface as taught by Lachapelle in order to make it more intuitive for an operator to control the system.
Regarding claim 6, Liu further discloses the static pressure adjustment system includes an alarm (7, page 5 line 6).
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Lachapelle and Sunter as applied to claim 2 above, and further in view of Zavodny. These four references, when considered together, teach all of the elements recited in claims 3 – 5 of this application.
Regarding claim 3, Liu as modified by Lachapelle and Sunter as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the graphical user interface includes an input for an offset in the measured differential pressure. Liu as modified by Lachapelle and Sunter does not explicitly contain this limitation. 
Zavodny teaches the graphical user interface (HVAC controller 18 having display 62) includes an input for an offset in the measured differential pressure (para. [0068], last two sentences, and para. [0102]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liu as modified by Lachapelle by adding the input for an offset as taught by Zavodny in order to improve the accuracy of the differential pressure measurement (Zavodny, para. [0099]).
Regarding claim 4, Liu as modified by Lachapelle and Sunter as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 4 of this application further discloses the graphical user interface includes an input for a measured differential pressure of a clean filter. Liu as modified by Lachapelle and Sunter does not explicitly contain this additional limitation.
Zavodny teaches the graphical user interface includes an input for a measured differential pressure of a clean filter (setting an air filter change threshold value using a clean air filter may be initiated by a user through interface 48 of controller 18, para. [0060]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liu as modified by Lachapelle by adding the input for a clean filter as taught by Zavodny in order to enable the user to enter that is already known instead of having to go through a calibration routine.
Regarding claim 5, Liu as modified by Lachapelle and Sunter as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 5 of this application further discloses the graphical user interface includes an input for 
Zavodny teaches the graphical user interface includes an input for turning the static pressure adjustment system on or off (the controller 18 and user interface 48 can be placed in air filter monitoring mode on request or on demand, para. [0109], implying it can be turned on or off). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liu as modified by Lachapelle by adding the input for turning the static pressure system on or off as taught by Zavodny in order to provide an override to turn the system off because of a malfunction or when it is being operated without a filter.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al (US 6,790,257 B2) (hereinafter “Jeng”) as modified by Liu. Jeng is also in the Applicant’s field of endeavor, a method for adjusting air flow from a blower in a ventilation system. These two references, when considered together, teach all of the elements recited in claims 7 and 12 of this application.
Regarding claim 7, Jeng discloses a method for adjusting air flow from a blower in a ventilation system to compensate for changes in static pressure across a filter (Abstract), comprising the steps of: determining a measured differential pressure between an input side of the ventilation system and an output side of the ventilation system (10, using differential pressure sensor 111, Fig. 3, and col. 4 lines 49 – 50),  continually measuring the measured differential pressure as the filter fills with contaminants (col. 4 lines 49 – 50, measure the air pressure difference, col. 2 lines 54 – 57, “feedback control is continued repeatedly”, col. 4 lines 16 – 18); and continuously 
Regarding claim 12, Liu further discloses the step of issuing an alarm (7) when the measured differential pressure reaches a predetermined level (page 3 lines 1 – 5).
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng as modified by Liu as applied to claim 7 above, and further in view of Lachapelle. These two references, when considered together, teach all of the elements recited in claims 8 – 10 of this application.
Regarding claim 8, Jeng as modified by Liu as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the ventilation system includes an inlet pressure sensor on the inlet side and an outlet pressure sensor on the outlet side. Jeng as modified by Liu does not explicitly contain this additional limitation.
Lachapelle teaches the ventilation system includes an inlet pressure sensor (118A and/or 118C) on the inlet side and an outlet pressure sensor on the outlet side (118B and/or 118D, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Jeng by adding the pressure sensors as taught by Lachapelle in order to provide a means by which to measure the pressures on each side of the filter that is not specified by Jeng. 
Regarding claim 9, Jeng as modified by Liu as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 9 of this application further discloses the step of determining the measured differential pressure includes determining a measured differential pressure between the input side and the output side with a clean filter therebetween. Jeng as modified by Liu does not explicitly contain this additional limitation.
Lachapelle teaches the step of determining the measured differential pressure includes determining a measured differential pressure between the input side and the output side with a clean filter therebetween (col. 2 lines 36 – 44). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Liu by adding the clean filter measurement as taught by Lachapelle in order to provide an offset in which the pressure difference measured is not a result of particulate loading in the filter that will allow for a more accurate calculation of a fully loaded filter.
Regarding claim 10, Jeng as modified by Liu as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 10 of this 
Lachapelle teaches including a graphical user interface (208, col. 6 lines 48 – 50). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Jeng to have a graphical user interface as taught by Lachapelle in order to make it more intuitive for an operator to control the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng as modified by Liu as applied to claim 7 above, and further in view of Zavodny. These three references, when considered together, teach all of the elements recited in claim 11 of this application.
Regarding claim 11, Jeng as modified by Liu as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 11 of this application further discloses, prior to the step of continually measuring the differential pressure, measuring a pressure difference across the filter when the blower is off and no air flow is passing through the ventilation system. Jeng as modified by Liu does not explicitly contain this additional limitation.
Zavodny teaches prior to the step of continually measuring the differential pressure, measuring a pressure difference across the filter when the blower is off and no air flow is passing through the ventilation system (in para. [0101], the controller 18 and/or processor 44 turns off the blower and the system pressure is at or near zero, a sensor offset differential pressure is measured). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the . 

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. On page 8 of the Remarks, related to claim 1, Applicant makes an argument about the measured static pressure being established and continuously updated. In response, the Office points out that his limitation of being continuously updated is rejected in view of the Sunter reference as more fully set forth in §14 above.
Later on page 8 of the Remarks, Applicant makes an argument about Lachapelle not teaching the new limitation that the blower is ahead of the filter, which was not specified in previous versions of the claims. In response, the Office points out that this new limitation is disclosed in the Liu reference as more fully set forth in §14 and annotated Fig. 1, above. 
On pages 8 – 9, Applicant makes an argument related to the phrase that “static pressure increases at a rate equal to the square of the blower speed increase.”  As more fully set forth in §6 above, it is unclear how the statement limits the claim since it is an object of the invention to increase the blower speed as the pressure increases, and not visa versa. Applicant mentions on page 9 that the Lachapelle reference is not applicable since the claim now requires that the filter is positioned after the blower, and Lachapelle teaches the filter is before the blower. As mentioned above, this new limitation is taught by the Liu reference.
Again on page 9, Applicant argues that Lachapelle does not teach the delta static pressure measurement is established and continuously updated. In response, the Office maintains that Lachapelle teaches the delta static pressure measurement is established and at least frequently and periodically updated, and Sunter teaches it is done continuously. See §14 above.
On page 10, related to independent claim 7, Applicant argues that the Lachapelle reference does not disclose the claim elements as amended. In response, the Office points out that claim 7 is now rejected as being obvious over Jeng in view of Liu, not Lachapelle. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746